In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00067-CR



              JACK H. MEYER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
             Nacogdoches County, Texas
             Trial Court No. CF1800518




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                     MEMORANDUM OPINION
        After Jack H. Meyer admitted to a Nacogdoches County jury that he drove without

insurance, the jury found him guilty of failure to maintain financial responsibility. 1 Meyer was

ordered to pay a $200.00 fine. He appeals.

        Meyer also appeals from his convictions for (1) driving with an expired registration in

cause number 06-19-00066-CR and (2) driving without a valid license in cause number 06-19-

00068-CR. Meyer has filed a single brief in which he raises issues common to all his appeals. He

argues that the trial court lacked jurisdiction and that Texas law does not apply to him because he

is a sovereign citizen.

        We addressed these issues in detail in our opinion of this date on Meyer’s appeal in cause

number 06-19-00066-CR. For the reasons stated therein, we likewise conclude that the trial court

had subject-matter jurisdiction and that Meyer’s sovereign citizen-related complaints are meritless.

        We affirm the trial court’s judgment.




                                                     Scott E. Stevens
                                                     Justice

Date Submitted:           September 5, 2019
Date Decided:             September 11, 2019

Do Not Publish

1
  Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of any
conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX. R.
APP. P. 41.3.

                                                         2